  Case 20-02834       Doc 74   Filed 02/27/20 Entered 02/27/20 16:06:34               Desc Main
                                  Document Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:     20-02834
                                              )
LINDRAN PROPERTIES, LLC                       )               Chapter: 11
(SHORELINE)                                   )
                                                              Honorable Jack Schmetterer
                                              )
                                              )
               Debtor(s)                      )

                     AGREED ORDER EXCUSING COURT-APPOINTED
                   RECEIVER'S COMPLIANCE WITH 11 U.S.C. §§ 543(a)-(c)

        This matter came before the Court on the motion of Lindran Properties, LLC (Shoreline), debtor
and debtor in possession (“Debtor”), with the agreement of the Trustee (as defined in the Motion), the
City of Chicago, and the Receiver, for the entry of an order excusing the Receiver from compliance
with 11 U.S.C. §§ 543(a)-(c) (the “Motion”); due and proper notice of said Motion having been
provided to all parties in interest; the Court having considered the Motion and otherwise being fully
advised; and all capitalized terms not otherwise defined herein having the meaning ascribed in the
Motion;

  IT IS HEREBY ORDERED that:

   1. Community Initiatives, Inc. (the “Receiver”) is excused from compliance with the requirements
of 11 U.S.C. §§ 543(a)-(c).

   2. The Receiver shall continue in possession, custody, and control of the Property to and until the
closing of the Sale.

  3. The Receiver shall file all required reports with the Circuit Court of Cook County (the “Housing
Court”) and shall provide the Debtor with a copy of such reports upon filing with the Housing Court.
The Debtor shall then file a copy of such reports with this Court within two (2) business days of receipt.

   4. The Housing Court shall retain jurisdiction to approve all certificates pursuant to 65 ILCS 5/11-
31-2 and all applicable state laws. The automatic stay is modified to permit the creation, attachment, or
perfection of any lien in favor of the Receiver arising from such certificates. This Court shall retain
concurrent jurisdiction, with any other court of competent jurisdiction, over the priority and validity of
all liens against the Property. The Receiver or any other asserted lienholder shall not be entitled to
enforce any liens against the Property (or any proceeds thereof) without further order of this Court.

                                                           Enter:


                                                                    Honorable Jack B. Schmetterer
Dated: February 27, 2020                                            United States Bankruptcy Judge
Case 20-02834     Doc 74    Filed 02/27/20 Entered 02/27/20 16:06:34   Desc Main
                               Document Page 2 of 2
Prepared by:
Scott N. Schreiber (ARDC No. 6191042)
Kevin H. Morse (ARDC No. 6297244)
CLARK HILL PLC
130 East Randolph Street | Suite 3900
Chicago, Illinois 60601
T: (312) 985-5595 | F: (312) 985-5984
sschreiber@clarkhill.com
kmorse@clarkhill.com
